I think the original judgment of affirmance should stand, and rehearing be denied, though not merely for the reason above stated, with reference to Greene not being required to appear and answer the amended bill. My view is that Section 6569 C. G. L. is applicable to this case, but for several reasons I very seriously doubt the sufficiency of the amended bill to show that the complainant was entitled to the relief prayed under Section 6569 C. G. L. as construed by the New York Courts.
            ON EXTRAORDINARY PETITION FOR REHEARING.